Citation Nr: 1241696	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  10-32 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran had active service from August 2001 to April 2008.  The Veteran died in September 2008.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The case was subsequently transferred to the RO and Insurance Center in St. Paul, Minnesota.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  The Veteran died in September 2008, and the death certificate lists the cause of death as complications of perforating wound of chest due to a collision with a tree and impalement by a tree branch.

2.  At the time of the Veteran's death service connection was in effect for the following disabilities:  mild dorsal kyphosis with osteochondrosis of thoracolumbar spine, rated 20 percent disabling; degenerative arthritis of right knee joints/status post right knee surgery with residual scar, rated as 10 percent disabling; hypertension, rated as 10 percent disabling; esophageal reflux, rated as 10 percent disabling; onychomycosis of the left great toe nail, rated as noncompensably disabling; and cystic acne on the face, neck, back, and chest, rated as noncompensably disabling.     

3.  The preponderance of the evidence is against finding that the Veteran's service-connected disabilities caused or contributed to the September 2008 motor vehicle accident which resulted in his death.  


CONCLUSION OF LAW

A service-connected disease or disability did not cause or contribute substantially or materially to the cause of the Veteran's death. 38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.312 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the appellant's assertion that her husband's death was related to his active military service.  The Veteran died after sustaining injuries incurred in a motor vehicle accident.  The appellant contends that his death was due to the Veteran's service-connected right knee disorder locking up, preventing his control of his automobile, and resulting in the motor vehicle accident and his death.   

Legal Criteria

Dependency and indemnity compensation (DIC) may be awarded to a surviving spouse upon the service-connected death of the veteran, with service connection determined according to the standards applicable to disability compensation.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a).

A veteran's death may be service connected if the death resulted from a disability incurred or aggravated in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The service-connected disability may be either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death.  38 C.F.R. § 3.312(b).  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, aided or lent assistance to producing death.  38 C.F.R. § 3.312(c).

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Analysis

In this case, the Veteran died in September 2008.  The death certificate lists the Veteran's immediate cause of death as complications of perforating wound of chest.  The death certificate also notes that the Veteran was involved in a collision with a tree and impalement by a tree branch.  A September 2008 police report shows that the Veteran failed to drive in a single marked lane at 12:30 in the morning and traveled off the roadway.  The Veteran's vehicle then struck a concrete driveway causing the vehicle to become airborne and a pine tree limb went through the windshield.  The limb struck the Veteran in the right side of the chest.  The Veteran was transported by Life Flight in serious condition.  The police report also notes that a male passenger left the scene and the Veteran's wife stated that she only knew the male by the first name of E.  V.D. stated that he was at home when he found out about the crash, however, B. stated that V.D. was seated in the back seat.  V.D. was confronted and denied repeatedly that he was not in the vehicle.  Hospital records show that the Veteran did not lose consciousness but that his injuries were so severe that he died four days after the accident.  

The appellant contends that the Veteran's death was due to his service-connected right knee disorder locking up, preventing his control of his automobile, and resulting in the motor vehicle accident and his death.  In support of this assertion the appellant submitted two statements from herself and V.D. dated in July 2010.  In the July 2010 statement the appellant wrote that the Veteran was experiencing pain, swelling, stiffness, popping, a gravelly sensation, as well as traumatic arthritis, and locking of the right knee.  In V.D.'s July 2010 statement he wrote that he was a passenger in the vehicle during the September 2008 accident that killed the Veteran.  V.D. wrote that the Veteran was driving around a curve when he was unable to slow the vehicle down, since his right knee locked up, and the Veteran warned the passengers to hold on because his knee locked up and he could not slow down.  Thereafter, the vehicle went off the road, hit a driveway culvet, and flipped the vehicle over in the ditch.  

By way of history, the Veteran's service treatment records show that he underwent right knee patellar tendon rupture and repair in 2004,  right partial meniscectomy in 2005, and right anterior cruciate ligament reconstruction surgery in July 2007.  Prior to his discharge from military service in April 2008 the Veteran submitted a claim for service connection for a right knee disorder in January 2008.  He was afforded a VA contract examination in February 2008.  At that time the Veteran complained of weakness all the time, stiffness constantly, swelling when walking for prolonged periods, and heat when aggravated.  He specifically denied redness, giving way, lack of endurance, locking, fatigability, and dislocation.  By rating decision dated in April 2008 the RO granted service connection for degenerative arthritis of right knee joints/status post right knee surgery with residual scar.

The Board initially notes that service treatment records are negative for a perforating wound of the chest resulting in the Veteran's death and the Veteran is not service connected for any such chest wound.  It is obvious from a review of the record that the wound which caused the Veteran's death was incurred in connection with a September 2008 motor vehicle accident.  As such, service connection for the cause of the Veteran's death is denied on a direct basis.    

Further, it is not showm that the service-connected right knee condition contributed substantially or materially to the Veeteran's death.  As above, the appellant contends that the Veteran's death was due to his service-connected right knee disorder locking up, preventing his control of his automobile, and resulting in the September 2008 motor vehicle accident and his death.  However, despite the appellant's assertions that the Veteran was experiencing locking of the right knee prior to his death, in a February 2008 VA contract examination the Veteran specifically denied locking.  This examination was performed approximately seven months prior to the September 2008 accident.  As such, it does not appear that the Veteran was experiencing locking of the right knee at the time of the September 2008 accident.  

However, even if the Veteran was experiencing locking of the right knee at the time of his death, there is no confirmation that such right knee locking was the cause of the September 2008 accident.  While, in July 2010, V.D. reported that he was a passenger in the vehicle involved in the September 2008 accident, in the September 2008 police report, "V.D. was confronted and denied repeatedly that he was not in the vehicle."  The Board finds the September 2008 report that V.D. was not a passenger in the vehicle as more probative as it is more contemporaneous with the actual accident.  Furthermore, where lay statements are "inconsistent with the evidence as a whole," they may be discounted by VA. See Gardin v. Shinseki, 613 F.3d 1374, 1380   (Fed. Cir. 2010).  In the present case, the appellant's statement that the Veteran experienced locking of the right knee at the time of the accident is inconsistent with the February 2008 VA contract examination, just seven months prior to the accident, in which the Veteran specifically denied locking.  Also, V.D.'s July 2010 statement that he was a passenger in the vehicle at the time of the accident and saw that the Veteran experienced locking of his right knee prior to the accident is inconsistent with the evidence as a whole as V.D. specifically denied being a passenger in the vehicle at the time of the September 2008 police report. Accordingly, the lay statements concerning the cause of the September 2008 accident are not credible evidence.   

In sum, there is no credible evidence linking the Veteran's untimely death to his military service, to include his service-connected right knee disorder.  Consequently the preponderance of the evidence is against the appellant's claim for service connection for the cause of the Veteran's death. 38 U.S.C.A. § 5107 ; Gilbert v. Derwinski, 1 Vet. App. 49, 54   (1990).  Her claim is denied. 

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice in the context of a DIC claim "must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or [her] death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected."  Hupp v. Nicholson, 21 Vet. App. 342 (2007).    

The RO provided the appellant pre-adjudication notice by letter dated in December 2008.  

The Board notes that the appellant, unfortunately, received inadequate notice with regard to the requirements under Hupp.  Specifically, the December 2008 letter did not include a statement of the conditions for which the Veteran was service connected at the time of his death.  However, the record reflects that the purpose of the notice was not frustrated.  As evidenced above, it is obvious that the appellant is aware of the conditions for which the Veteran was service connected at the time of his death as she has demonstrated this knowledge in several submitted statements.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate her claim, and as such, that she had a meaningful opportunity to participate in the adjudication of her claim such that the essential fairness of the adjudication was not affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the Board although she declined to do so.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

The Board notes that a medical opinion has not been obtained in this case.  However, there is no competent evidence that suggests a causal link between the Veteran's September 2008 accident and any incident of active duty.  Indeed, in view of the denial of locking of the right knee in the February 2008 VA contract examination and, even if there were complaints of locking of the right knee prior to the accident, the fact that there is no credible evidence that the Veteran experienced right knee locking at the time of the September 2008 accident, relating the Veteran's death to his service or his service-connected right knee disorder would be entirely speculative. Therefore, there is no duty to obtained a medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

Service connection for the cause of the Veteran's death is denied. 




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


